Citation Nr: 0605213	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  02-10 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
burn scars, second degree, right arm, left arm and back, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for a right upper 
extremity disability, including claimed as secondary to 
service-connected burn scars.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (The RO)

Procedural History

The veteran served on active duty from January 1949 until 
January 1950 and from February 1951 to February 1954.  

In a July 1954 rating decision the veteran was granted 
service connection of burn scars of the right arm, left arm 
and back.  A 10 percent disability rating was assigned.  

In February 2002, the RO received the veteran's claim of 
entitlement to an increased rating for service-connected 
scars and also a claim for service connection for a right arm 
disability, claimed as secondary to the service-connected 
scars.  The May 2002 rating decision denied the veteran's 
claims.  The veteran disagreed with the May 2002 rating 
decision and initiated this appeal.  The appeal was perfected 
by the timely submission of the veteran's substantive appeal 
(VA Form 9) in July 2002.

In February 2003, the veteran presented sworn testimony 
during a personal hearing which was chaired by the 
undersigned Veterans Law Judge in San Antonio, Texas.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

In July 2003, the Board remanded this appeal to the Agency of 
Original Jurisdiction (AOJ) via the VA Appeals Management 
Center (AMC) for further development.  That development has 
been completed.  In June 2005, the AMC issued a Supplemental 
Statement of the Case which continued to deny the veterans 
claims.  Accordingly, the matter has been returned to the 
Board for further appellate action.  

Issues not on appeal

In April 2005, the veteran's representative submitted the 
veteran's request to reopen a previously denied claim of 
entitlement to post-traumatic stress disorder (PTSD).  A 
review of the record does not indicate that the matter has 
been adjudicated by the RO.  Accordingly, that issue in not 
within the Board's jurisdiction and will be discussed no 
further herein.  That matter is referred to the RO for 
further action.  


FINDINGS OF FACT

1.  The veteran's scars are well-healed, nontender, 
nonadherent, and are termed "imperceptible" in the medical 
evidence of record; the veteran reports subjective complaints 
of occasional itching and complaints of bleeding.    

2.  The medical evidence of record demonstrates that the 
veteran's right arm disability is due to factors other than 
service or to the effects of his service-connected scars.  
 

CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of the currently assigned 10 percent for service-
connected scars have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.118 Diagnostic Codes 7802 (2002) & (2005).  

2.  A right arm disability was not incurred or aggravated by 
the veteran's service-connected scars.  38 C.F.R. § 3.310 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for service-
connected burn scars on his right arm, left arm and back.  
The veteran is also seeking entitlement to service connection 
of a right arm condition which he contends developed 
secondary to his service-connected burn scars.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the May 2002 SOC 
and the June 2005 SSOC.  Specifically, the June 2005 SSOC 
detailed the evidentiary requirements for an increased rating 
for service-connected scars under both the current and the 
former schedular criteria.  The Board's remand also served to 
inform the veteran of what was required to establish his 
claims.      

Crucially, the AOJ informed the veteran of VA's duty to 
assist him in the development of his claim in a letter dated 
September 23, 2004 whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain all evidence kept by the VA and 
any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  The 
September 2004 VCAA letter specifically informed the veteran 
that for records he wished for VA to obtain on his behalf 
"you must give us enough information about your records so 
that we can request them from the person or agency that has 
them...It's still your responsibility to make sure we receive 
all requested records that are not in the possession of a 
Federal department or agency." [Emphasis as in the 
original].  
 
Finally, the Board notes that the September 2004 VCAA letter 
specifically instructed the veteran "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  This complies with the requirements of 38 C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records as well as VA examination 
and treatment records.    

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  During the course of this appeal, the 
RO referred the veteran for a VA medical examinations and 
opinions in Mau 2002 and, as directed in the Board's July 
2003 Remand, again in April 2005.   The contents of these 
examination opinions will also be discussed below.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument in support of his claims.  The veteran has been 
apprised of his options for presenting sworn testimony and 
provided sworn testimony.  In February 2003, he presented 
personal testimony at a travel board hearing before the 
undersigned.    

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to an increased rating for service-connected 
burn scars, second degree, right arm, left arm and back, 
currently evaluated as 10 percent disabling.  

Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, such as in this case, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Schedular criteria

The veteran's service-connected burn scars are evaluated as 
10 percent disabling under Diagnostic Code 7802 (scars, 
burns, second degree).  While this appeal was pending, the 
applicable rating criteria for the skin were amended 
effective August 30, 2002. See 67 Fed. Reg. 49590-49599 (July 
31, 2002).  As noted in the VCAA discussion above, the 
veteran has been provided with the new regulatory criteria in 
the June 2005 SSOC.  The veteran's representative submitted 
additional argument on his behalf in September 2005 and again 
in January 2006 after receiving such notice.  Therefore, 
there is no prejudice to the veteran in the Board 
adjudicating the claim.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  
The Board will therefore evaluate the veteran's service-
connected scars under both the former and the current 
schedular criteria, keeping in mind that the revised criteria 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 1991); 
38 C.F.R. § 3.114 (2002); VAOPGCPREC 3-2000; Green v. Brown, 
10 Vet. App. 111, 117 (1997).

Under both current and former versions of Diagnostic Codes 
7800 through 7805, scars are rated according to the location, 
type, characteristics, or, if none of the specific criteria 
apply, according to limitation of function of the affected 
part. 

Both the former and current Diagnostic Code 7800 concerns 
disfiguring scars of the head, face, or neck.  

Former Diagnostic Codes 7801 and 7802 provide evaluations for 
scars resulting from burns, which is the type of scar 
involved here.  Under the former version of Diagnostic Code 
7802, a 10 percent evaluation is warranted where an area or 
areas approximating one square foot are involved. Under 
former Diagnostic Code 7801, Note (2) provides that ratings 
for widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined.

The revised criteria provides under Diagnostic Code 7802, for 
scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion, a 10 percent rating is 
designated where the affected area or areas is of 144 square 
inches (929 sq. cm.) or greater. [A superficial scar is one 
not associated with underlying soft tissue damage.]  Scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with § 4.25.  
[Current Diagnostic Code 7801 refers to scars which are deep, 
which as discussed below is not the situation here.] 

Under the former schedular criteria, scars which are 
superficial and poorly nourished with repeated ulcerations 
warrant a 10 percent rating.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2001).  Scars which are 
superficial and tender and painful on objective demonstration 
warrant a 10 percent rating.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).  The current schedular criteria, 
although differing from the schedular criteria to some 
degree, also involve unstable and 
painful scars.

Under both the former and the revised schedular criteria, 
scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2005).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained. Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran was treated for a second degree burn during 
service.  Service connection as established in 1954 for 
scarring of the veteran's right arm, left arm and back as a 
residual of the in-service burn accident.  

There are several Diagnostic Codes for scars, which have been 
discussed above.  Currently, the veteran is rated under 
Diagnostic Code 7802, scars [other than head, face or neck] 
that are superficial and do not cause limited motion.  The 
Board has considered whether or not any other  Diagnostic 
Code might be more appropriate.  

The competent medical evidence of record does not indicate 
that the veteran's scars are unstable or painful on 
examination.  Therefore, Diagnostic Codes 7803 and 7804 are 
not for application.  The Board is of course aware that the 
veteran has complained that the scars itch and bleed at 
times.  However, there is no objective evidence of this.  
Moreover, even if such was the case, the veteran would still 
be entitled to a 10 percent rating, so changing diagnostic 
codes would not avail him.   

Moreover, there is no evidence describing the scars as being 
deep or causing limitation of motion or function, as would 
comport with the assignment of Diagnostic Codes 7801 or 7805.  
[The matter of the scars causing a separate disability of the 
veteran's right upper extremity (which is not the same thing 
as the scar causing limited function) will be addressed in 
connection with the second issue on appeal below.]

The veteran's scars have been described in the medical 
evidence as superficial and "nearly imperceptible."  They 
do not appear on the head, face or neck.  Thus, Diagnostic 
Code 7800, involving disfiguring scars on those areas, is not 
for application.

The Board will therefore continue to rate the veteran's 
service connected scars under both the former and current 
versions of Diagnostic Code 7802, as has the RO.

Schedular rating

As noted above, the veteran has a history of scars on his 
right arm, left arm and back.  These scars have been assigned 
a 10 percent evaluation under Diagnostic Code 7802.  Under 
both the current and the former criteria, the highest 
available rating is the currently assigned 10 percent rating.  
The gravamen of the veteran's presentation is that his 
service-connected burn scars should be rated separately.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See 38 C.F.R. §§ 4.14, 4.25 (2005); see also Esteban v. 
Brown, 6 Vet. App. 259 (1994).   

As has been discussed above, under both the former and 
current criteria, scars that involve two or more extremities 
are to be separately rated and combined, in conformity with 
38 C.F.R. § 4.25.  However, both the former and current 
criteria provide that although separate ratings are available 
and may be combined, in order to receive a 10 percent rating 
there must be a finding of scarring in an area of 144 square 
inches (also referred to as one square foot) or greater.    

In the April 2005 VA examination report, the examining 
physician referring to the veteran's scars on his right arm 
stated that the scars "have healed exceptionally well . . . 
no actual scarring present which can be measured at this 
time."  Concerning the veteran's left arm, the examiner 
reached the same conclusion that the scars were too well-
healed to be measured.  Moreover the examiner stated that 
"there is no perceptible scarring of the back of any kind."  

Accordingly, the current status of the veteran's disability 
does not include evidence of scarring in an area of 144 
inches or greater on each extremity or the back such as to 
meet the criteria for the assignment of separate 10 percent 
ratings.  Indeed, the scars are not of sufficient visibility 
to be measured at all.  In essence, there is no scarring.  
Rating each body part separately would therefore result in a 
noncompensable disability rating.  This is obviously not more 
advantageous to the veteran than the currently assigned 10 
percent disability assigned on a combined basis.  

The Board has also reviewed the remaining medical evidence of 
record, to include the  May 2002 VA examination report and VA 
outpatient treatment records.  These records do not provide 
any information about the size or manifestations of the 
veteran's scars.  To the extent that any conclusion may be 
drawn therefrom, it is that the scars are nonexistent.  See 
Forshey v. West, 12 Vet. App. 71, 74-75 (1998) [accepting 
Board's reliance on "negative evidence", or inferences, 
derived from the record].  

Moreover, the veteran during the course of his appeal has not 
identified other sources of competent medical information 
concerning the current status of his scars.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

For the reasons set out above, the Board has determined that 
the criteria for an evaluation in excess of the currently 
assigned 10 percent is not met.  That is, the Board finds 
that the evidence demonstrates that the scars are virtually 
nonexistent, and that rating them separately is not warranted 
by the evidence of record.  
 
Extraschedular considerations

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

After a careful review of the record, the Board has 
determined that this matter has not been adjudicated by the 
RO.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure]; see also Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
a decision a question that has not been addressed by the RO, 
it must consider whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby].  The Board has 
therefore determined that it does not have jurisdiction over 
the matter of an extraschedular rating for the veteran's 
service-connected scars.  If the veteran wishes to have the 
RO consider the matter of an extraschedular rating or 
ratings, he should contact the RO.   

2.  Entitlement to service connection for a right upper 
extremity disability, including claimed as secondary to 
service-connected scars.  

As the Board understands the veteran's presentation, he 
claims service connection for a right upper extremity 
disability on both a direct and secondary basis.  That is, he 
alternatively ascribes his right arm disability directly to 
the burns sustained in service and/or secondary to the 
service-connected burn scars.

Pertinent law and regulations

Direct service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

For certain chronic disorders, including organic disease of 
the nervous system, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection 

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2005); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

As discussed immediately above, in general, in order for 
service connection to be granted three elements must be 
satisfied: (1) medical evidence of a current disability; (2) 
an in-service injury or a service-connected disability; and 
(3) medical evidence of a nexus between (1) and (2).  See 
Hickson and Wallin, supra.  

The first two elements are met.  The May 2002 VA orthopedic 
examination included a diagnosis of adhesive capsulitis, 
right shoulder, with rotator cuff degenerative pathology and 
complications of impingement syndrome, right shoulder.  Thus, 
element (1) is satisfied.  As for element (2), it is 
undisputed that the veteran sustained burns in service, 
including on his right arm.  Also, in an October 1954 rating 
decision, the veteran was granted service connection for burn 
scars.  
The question before the Board then is whether or not the 
veteran's current right arm disability is related to the 
burns he sustained in service or to his service-connected 
burn scars.  

There are of record two competent and probative medical 
opinions, the May 2002 VA examination and the April 2005 VA 
examination.  Both examiners concluded that although the 
veteran had a right arm disability, such disability was not 
related to the burn residuals or the  service-connected burn 
scars.  The May 2002 examiner specifically found that "the 
veteran's second-degree burn has no relationship to his 
current right arm condition" and more specifically stated 
that the current right arm disability is a joint condition, 
not a nerve condition as asserted by the veteran.  The April 
2005 VA examiner similarly found no relationship between the 
veteran's right arm disability and the veteran's scars.  
Moreover, the April 2005 VA examiner found that the veteran's 
scars did not aggravate this condition.  

The only evidence which relates the veteran's right upper 
extremity to his military service or to his service-connected 
scars emanates from the veteran himself.  During his February 
2003 testimony, the veteran asserted that his current right 
arm disability was the result of nerve damage incurred at the 
time of the burn.  See the hearing transcript, page, page 12.  
However, it is now well established that although he is 
competent to report on his symptoms, as a layperson without 
medical training the veteran is not competent to relate those 
symptoms to a particular diagnosis or specific etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board additionally observes that, as has been described 
in greater detail in the VCAA discussion above, the veteran 
has been accorded ample opportunity to submit to VA competent 
medical nexus evidence.  He has not done so.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

Accordingly, as the competent and probative medical evidence 
of record demonstrates that there is no relationship between 
the current right upper extremity and wither the veteran 
military service or the and service-connected scars, element 
(3), medical nexus, has not been met.  A preponderance of the 
evidence is therefore against the claim, and the benefit 
sought on appeal is therefore denied.   


ORDER

Entitlement to a disability rating in excess of the currently 
assigned 10 percent for scars is denied.  

Entitlement to service connection for a right upper extremity 
disability, including claimed as secondary to service-
connected scars, is denied.  




____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


